Citation Nr: 1706884	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  14-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin condition of the bilateral legs. 

2.  Entitlement to service connection for a skin condition of the bilateral legs.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from August 1964 to July 1966.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Historically, the RO denied a claim submitted by the Veteran related to service connection for a rash and jungle rot of both legs in August 1995.  The Veteran was notified of that decision on	September 6, 1995.  He did not appeal.  As such, the rating decision became final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Thus, new and material evidence is required to reopen it.  38 C.F.R. § 3.156(a).  
  
The Veteran requested that his claim be reopened in April 2011.  In the March 2013 rating decision on appeal, the RO implicitly reopened but denied on the merits the Veteran's claim for service connection for a skin condition.  The Veteran submitted a notice of disagreement (NOD) to the March 2013 rating decision in April 2013; the RO issued a statement of the case (SOC) in January 2014; and the Veteran's appeal was perfected in February 2014 when he submitted a substantive appeal.  

In January 2017, the Veteran and his Spouse testified during a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The RO last denied service connection for a rash on both legs in an August 1995 rating decision; the Veteran was notified of the denial and his appellate rights at that time, but he did not appeal; and no new evidence was received for this claim within the appeal period.

2.  Evidence received since the last final denial for the Veteran's skin condition includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim, the absence of which was one of the bases of the previous denial.

3.  The Veteran's service medical records reveal that he was diagnosed with an exzematoid rash on his left fifth finger and his belt line.  

4.  The Veteran has submitted statements and testified that he has developed rashes of the bilateral legs since his separation from service.  

5.  The persuasive evidence of record reveals that the Veteran currently has diagnoses of dermatitis of the lower legs; and was found at one point to have punctate erythematous lesions.  

6.  Resolving all doubt in the Veteran's favor, the Board finds that the post-service dermatitis of the Veteran's legs is related to his military service.


CONCLUSIONS OF LAW

1. The August 1995 RO denial of service connection for a rash on both legs became final, but new and material evidence has been received to reopen the previously denied claim.  38 C.F.R. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for dermatitis of the bilateral legs have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

In August 1995, the RO denied the Veteran's claim of entitlement to service connection for a rash of both of his legs on the basis that no chronic disability subject to service connection was shown in the Veteran's service medical records or in outpatient treatment records dated from February 1987 to January 1995 (the evidence considered by the RO in adjudicating the Veteran's claim).  The Veteran did not appeal this decision and it became final.  

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108;
38 C.F.R. § 3.156(a).  If new and material is received before the appeal period expires, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  Bond v. Shinseki, 659 F.3d 1362, 1367-1368 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  There must be new and material evidence as to at least one, but not all, of the bases for the prior denial.  Id. at 120 (noting that the assistance required by 38 C.F.R. § 3.156(c)(4) would be rendered meaningless if the standard for new and material evidence required a claimant to submit medical nexus evidence where new and material evidence was provided as to another missing element).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.

For the purpose of determining whether evidence is new and material, it is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, VA examination reports and medical records associated with the claims file since the August 1995 rating decision, together with the testimony received from the Veteran and his spouse raise a reasonable possibility of substantiating the Veteran's claim inasmuch as they appear to show that the Veteran's has a current disability that may have begun to manifest during a period of active service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the evidence is new and material; and the claim of entitlement to service connection for a skin condition of the bilateral legs is reopened.  38 C.F.R. § 3.156(a).  

Service connection for a skin condition (on the merits) 

In this case, the Veteran seeks service connection for a skin condition of his legs that he believes is related to rashes he had in service.  See May 1995 VA examination report; April 2013 statement in support of claim; January 2017 BVA hearing transcript.  While viewing the evidence in the light most favorable to the Veteran, the Board finds the evidence to be in relative equipoise as to the question of whether the Veteran has continued to experience dermatitis symptomatology since he separated from service that can be associated with two rashes that are documented in his service records.  Given this finding, the Board grants service connection for the Veteran's claimed skin condition.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38. U.S.C.A. § 11102; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Turning to the issue of the Veteran's post-service skin condition, the Board notes that the Veteran is considered competent to report that he developed a rash in service and has continued to develop intermittent rashes since he separated from service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (In certain cases, a layperson is considered competent to testify as to the symptoms of a disability, such as pain, as well as experiencing a continuity of symptomatology).  In terms of credibility, the Board must make a factual determination as to whether the evidence supports the Veteran's assertions of developing post-service rashes that are the same or similar to the rashes he had in service; or if the preponderance of the evidence is against those assertions.  In making this determination, the Board observes that in addition to the Veteran's statements and hearing testimony, the claims file contains post-service medical records and BVA testimony from the Veteran's wife in support of the Veteran's claim.  

In regards to the Veteran's service records, they show that the Veteran was treated for tinea cruris in November 1964, but at the same time, he was diagnosed to have an eczematoid rash of the left fifth finger and belt line, for which he was prescribed hydrocortisone ointment.  Thereafter, the Veteran was proscribed vioform ointment for a rash on his thumb in March 1966.  

In terms of a current diagnosis, post-service medical records reflect the Veteran's continued treatment of varying types of dermatitis.  In this regard, what appears to be the earliest post-service medical records related to rashes are dated in November 1985 and reflect medical treatment sought by the Veteran for a rash on his legs that (the record reported) had been appearing periodically for years.  See VA medical records.  Subsequent records also reveal continued complaints of rashes of both the arms and legs; and diagnoses such as chronic dermatitis.  See, e.g., medical records dated in 1991, 1992, 1998, 2005, 2006, 2011, and 2013.  Thus, no question exists that the Veteran has suffered intermittent skin rashes since, at least, 1985; and according to the Veteran, since 1966 to the present.   

In regards to a medical nexus, the claims file contains three VA medical examination reports that are pertinent to the Veteran's claim.  During a May 1995 examination, the Veteran reported that he had problems with rashes on his legs on-and-off since he was in the service.  A physical examination revealed he had punctate erythematous lesions with some showing excoriation from scratching on distal lower extremities.  The Veteran was diagnosed with dermatitis of the lower legs, the appearance of which was most consistent with dry skin dermatitis.  The examiner did not provide a medical nexus opinion related to the Veteran's claim.    

In August 2012, a VA examiner diagnosed the Veteran with dermatitis.  He did not provide any additional information, including a nexus opinion.  

Thereafter, in a December 2013 VA examination, the Veteran was diagnosed with dermatitis/eczema.  After obtaining a history from the Veteran, conducting a physical examination and reviewing the records in the claims file, the VA examiner opined that it was less likely as not that the Veteran's lower leg rash was related to his active military service.  In doing so, the examiner specifically found that the Veteran's post-service dermatitis was not related to his diagnosis of tinea cruris in service.  In doing so, the VA examiner was responding to the specific question from the RO as to whether the Veteran's post-service dermatitis is related to his in-service diagnosis of tinea cruris.  See VA Exam Request Report and Requested Opinion.  She was not asked, and therefore failed to address, the Veteran's service treatment records that show the diagnosis of eczematoid dermatitis in November 1964 and the prescription of vioform ointment for a rash on his thumb in March 1966.  She only noted in her discussion of that evidence was that the Veteran was treated for tinea cruris "with a rash on his left finger and belt line" in November 1964.  

In addition to the foregoing, while the December 2013 VA examiner cited to the Veteran and his spouses' statements and testimony in her rationale; she failed to discuss why she would discount it.  The Board observes that although there are no post-service records that document the Veteran's treatment for rashes from 1966 to 1985 in the claims file, the Veteran's statements and testimony and the testimony of his spouse do constitute evidence supportive of the Veteran's claim.  The Board finds the Veteran to be competent and credible in terms of reporting that he developed rashes in service and continued to intermittently develop similar-type rashes after his separation from service.  The Veteran's spouse competently and credibly reports that she saw the Veteran had a rash on his legs when they married in March 1967, approximately eight (8) months after service.  The Veteran's spouse is also competent and credible in testifying that the Veteran has continued to develop similar rashes since they married in March 1967.  

In light of the Veteran's service records that document his diagnosis of eczematoid dermatitis and the credible testimony that the Veteran has experienced intermittent flare-ups of the condition, the Board finds that December 2013 VA medical opinion does not preclude finding a nexus between the rashes seen in service and currently.  

In this regard, the Board observes that the evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38. U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

As set forth above, the claims file contains statements from the Veteran, his spouse, and service medical records, reflecting the presence of dermatitis in service, as well as post-service VA medical records documenting intermittent treatment for dermatitis, which competent and credible testimony shows to have been a pattern since service.  A reasonable conclusion to draw from this is that the inception of the current dermatitis occurred in service. 

On balance, the evidence provides a plausible basis to conclude that the Veteran's current lower leg dermatitis had its onset during military service.  Accordingly, with resolution of reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for dermatitis of the lower legs.  38. U.S.C.A. § 5107(b).  The Veteran's claim of entitlement to service connection for a skin condition, specifically dermatitis, is granted.  


ORDER

Service connection for dermatitis of the bilateral lower legs is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


